DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:  
Claim 10 should be depended on claim 9 instead of claim 8 because claim 8 cited “a plurality of first ball spacers” and claim 9 cited “a plurality of second ball spacers”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2011027844A (see original and translation of Ota JP 2011027844A).
Regarding claim 1, Ota discloses a thin-film transistor liquid-crystal display, in at least figs.1-4, comprising:
a first substrate (200) comprising an active area (120) and a non-active area (130) surrounding the active area;
wherein the active area is provided with a thin film transistor (220), and the non-active area is provided with a first common electrode (510A), a transfer pad (520), and a protrusion (112); and
wherein the transfer pad is disposed on a side of the non-active area away from the active area (see figs.2-4), and is disposed on the first common electrode for connecting to a common voltage generating circuit (131, para.32), and the protrusion is disposed on a side of the non-active area near the active area (see fig.2).
Ota does not explicitly disclose the protrusion is formed in an arc-shape. It has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The protrusion is formed in an arc-shape performs the same function as the protrusion is formed in other shaped such as a trapezoid or rectangular for preventing alignment film from expanding out of the protrusion and overlapping the sealant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the protrusion is formed in an arc-shape in the thin-film transistor liquid-crystal display of Ota for the 
Regarding claim 2, Ota does not specifically disclose an arc radius of the arc-shaped protrusion is greater than or equal to a width of the transfer pad. However, one of ordinary skill in the art would have been led to recited range (an arc radius greater than or equal to a width) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an arc radius of the arc-shaped protrusion is greater than or equal to a width of the transfer pad in the thin-film transistor liquid-crystal display of Ota for the purpose of preventing alignment film from expanding out of the protrusion and overlapping the sealant (see fig.2 and 4).
Regarding claim 3, Ota discloses the non-active area is further provided with a circuit (131, para.17,18 and 32) electrically connected to the thin film transistor and the first common electrode.
Regarding claim 5, Ota discloses the arc-shaped protrusion is a single-layer structure or a multi-layer structure composed of a metal material, an insulating material (para.29), an active material, or a combination thereof.
Regarding claim 7, Ota discloses the first substrate further comprises an alignment film (260) covering only the active area and a region from the active area to a side of the arc-shaped protrusion near the active area (see fig.2).
Regarding claim 8, Ota discloses a frame sealant (110) covering a region from a side of the arc-shaped protrusion away from the active area to an outer side of the non-active area (see fig.2);
a second substrate (300) comprising a second common electrode (350) and cell-assembled with the first substrate by the frame sealant (see fig.2); and
a conductive particle (700) disposed on the transfer pad of the first substrate and electrically connected to the second common electrode (see fig.4).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2011027844A as applied to claim 1 above, and further in view of Chan US 2008/0117377.
Regarding claim 4, Ota discloses the thin film transistor comprises a gate electrode layer (222), an insulating layer (246), an active layer (242), and a source/drain electrode layer (227/225), and the protrusion is a single-layer structure (see figs.2 and 4).
Ota does not explicitly disclose the protrusion composed of same materials as one or more layers of the thin film transistor.
Chan discloses a thin-film transistor liquid-crystal display, in at least fig.1, the protrusion (234) composed of same materials as one or more layers of the thin film 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the protrusion composed of same materials as one or more layers of the thin film transistor as taught by Chan in the thin-film transistor liquid-crystal display of Ota for the purpose of forming a protrusion.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2011027844A as applied to claim 1 above, and further in view of Lee US 2016/0077383.
Regarding claim 6, Ota discloses the active area further comprises a color filter (230), and the arc-shaped protrusion is a single-layer structure.
Ota does not explicitly disclose the protrusion composed of same material as the color filter.
Lee discloses a thin-film transistor liquid-crystal display, in at least fig.1, the protrusion (134D) composed of same material as the color filter (para.55) for the purpose of forming a protrusion to prevent an alignment layer solution from flowing up to the seal line (para.53).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the protrusion composed of same material as the color filter as taught by Lee in the thin-film transistor liquid-crystal display of Ota for the purpose of forming a protrusion to prevent an alignment layer solution from flowing up to the seal line.
s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2011027844A as applied to claim 8 above, and further in view of Aoya US Patent 5481388.
Regarding claims 9 and 10, Ota does not explicitly disclose the frame sealant is doped with a plurality of first ball spacers to maintain a cell gap and the active area is provided with a plurality of second ball spacers that are in contact with the first substrate and the second substrate after the first substrate and the second substrate are cell-assembled to maintain the cell gap.
Aoya discloses a liquid-crystal display, in figs.1-21, the frame sealant (2) is doped with a plurality of first ball spacers (4) to maintain a cell gap and the active area is provided with a plurality of second ball spacers (5) that are in contact with the first substrate and the second substrate after the first substrate and the second substrate are cell-assembled for the purpose of maintaining a uniform gap thickness of the liquid crystal cell (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the frame sealant is doped with a plurality of first ball spacers to maintain a cell gap and the active area is provided with a plurality of second ball spacers that are in contact with the first substrate and the second substrate after the first substrate and the second substrate are cell-assembled to maintain the cell gap as taught by Aoya in the thin-film transistor liquid-crystal display of Ota for the purpose of maintaining a uniform gap thickness of the liquid crystal cell.


s 1, 3, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN 103353693A (See English translation of Li CN 103353693A) in view of Kim US 2017/0199431.
Regarding claim 1, Li discloses a thin-film transistor liquid-crystal display, in at least figs.1-3d, comprising:
a first substrate (11) comprising an active area (area with P) and a non-active area (area besides the active area) surrounding the active area;
wherein the active area is provided with a thin film transistor (1113), and the non-active area is provided with a first common electrode (116, para.44 and 56 discloses the first common electrode is electrically connected with the transfer pad, so that the first common electrode has portion in the non-active area as well) and a transfer pad (19), and
wherein the transfer pad is disposed on a side of the non-active area away from the active area (see fig.1), and is disposed on the first common electrode for connecting to a common voltage generating circuit (para.56 and 57, it’s inherent to have a common voltage generating circuit to apply common voltage potential to the common electrode).
Li does not explicitly disclose the non-active area is provided with an arc-shaped protrusion and the arc-shaped protrusion is disposed on a side of the non-active area near the active area.
Kim discloses a thin-film transistor liquid-crystal display, in at least fig.1-11, the non-active area is provided with an arc-shaped protrusion (144) and the arc-shaped protrusion is disposed on a side of the non-active area near the active area (see fig.2) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the non-active area is provided with an arc-shaped protrusion and the arc-shaped protrusion is disposed on a side of the non-active area near the active area as taught by Yi or Kim in the thin-film transistor liquid-crystal display of Li for the purpose of preventing an alignment layer from spilling over to an outer side of the non-display area to contact the sealing member.
Regarding claim 3, Li discloses the non-active area is further provided with a circuit electrically connected to the thin film transistor and the first common electrode (see figs.1-4, it’s inherent to have the non-active area is further provided with a circuit electrically connected to the thin film transistor and the first common electrode in order to drive/control the thin film transistor and the first common electrode).
Regarding claim 5, Kim discloses the arc-shaped protrusion is a single-layer structure or a multi-layer structure composed of a metal material, an insulating material (140), an active material, or a combination thereof for the purpose of prevent an alignment layer from spilling over to an outer side of the non-display area to contact the sealing member (para.60). The reason for combining is the same as claim 5.
Regarding claim 7, Kim discloses the first substrate further comprises an alignment film (150) covering only the active area and a region from the active area to a side of the arc-shaped protrusion near the active area (see figs.2 and 11) for the purpose of prevent an alignment layer from spilling over to an outer side of the non-
Regarding claim 8, Li discloses a frame sealant (17);
a second substrate (12) comprising a second common electrode (125, para.56) and cell-assembled with the first substrate by the frame sealant (see fig.1); and
a conductive particle (18) disposed on the transfer pad of the first substrate and electrically connected to the second common electrode (para.56).
Kim discloses the frame sealant (160) covering a region from a side of the arc-shaped protrusion (144) away from the active area to an outer side of the non-active area for bonding two substrates together. The reason for combining is the same as claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN 103353693A in view of Kim US 2017/0199431 as applied to claim 1 above, and further in view of Chan US 2008/0117377.
Regarding claim 4, Li discloses the thin film transistor comprises a gate electrode layer (1113a), an insulating layer (1114), an active layer (1113b), and a source/drain electrode layer (1113d/1113c). 
Yi discloses the protrusion is a single-layer structure for the purpose of preventing alignment film from expanding out of the protrusion and overlapping the sealant (para.53). The reason for combining is the same as claim 1.
Li in view of Kim does not explicitly disclose the protrusion composed of same materials as one or more layers of the thin film transistor.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the protrusion composed of same materials as one or more layers of the thin film transistor as taught by Chan in the thin-film transistor liquid-crystal display of Li in view of Kim for the purpose of forming a protrusion.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN 103353693A in view of Kim US 2017/0199431 as applied to claim 1 above, and further in view of Lee US 2016/0077383.
Regarding claim 6, Kim discloses the active area further comprises a color filter (121, 123 and 125), the arc-shaped protrusion is a single-layer structure for the purpose of forming color filter on the array substrate and prevent an alignment layer from spilling over to an outer side of the non-display area to contact the sealing member (para.60). The reason for combining is the same as claim 1 above.
Li in view of Kim does not explicitly discloses the protrusion composed of same material as the color filter.
Lee discloses a thin-film transistor liquid-crystal display, in at least fig.1, the protrusion (134D) composed of same material as the color filter (para.55) for the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the protrusion composed of same material as the color filter as taught by Lee in the thin-film transistor liquid-crystal display of Li in view of Kim for the purpose of forming a protrusion to prevent an alignment layer solution from flowing up to the seal line.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN 103353693A in view of Kim US 2017/0199431 as applied to claim 8 above, and further in view of Jung US 2012/0194494.
Regarding claim 9, Li in view of Kim does not explicitly disclose the frame sealant is doped with a plurality of first ball spacers to maintain a cell gap.
Jung discloses a thin-film transistor liquid-crystal display, in figs.1-21, the frame sealant (400) is doped with a plurality of first ball spacers (410 or 420) to maintain a cell gap for the purpose of maintaining a constant cell gap of the display panel (para.83).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the frame sealant is doped with a plurality of first ball spacers to maintain a cell gap as taught by Jung in the thin-film transistor liquid-crystal display of Li in view of Kim for the purpose of maintaining a constant cell gap of the display panel.
Regarding claim 10, Li discloses the active area is provided with a plurality of spacers (1262) that are in contact with the first substrate and the second substrate after 


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang US 2016/0070146 (fig.2) discloses a conductive particle (11) and a plurality of first ball spacers (other 11 besides the conductive particle, para.29) in the frame sealant and a plurality of second ball spacers (9) as well. Lee US 20210018777 fig.(5) discloses the dam (DM1) can includes a same material as at least one of the gate electrode, the semiconductor layer, the data conductor, the color filter, the insulation layer, and the column spacer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871